1’eb Curiam.
1. The motion for a new trial having been overruled on January 17, 1917, and the bill of exceptions having been tendered for certification on February 13, 1917, the motion to'dismiss the writ of error must be sustained. Civil Code (1910), § 6153. ■
2. On account of the peculiar facts appearing as to the cause of the delay in tendering the bill of exceptions, this court, before entering the order of dismissal, examined into the merits of the case. No error of law is complained of, and the evidence was sufficient to sustain the verdict.

Writ of error dismissed.


Wade, O. J., and George and Luke, JJ., concur.